FILED
                             NOT FOR PUBLICATION                            AUG 15 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JOSE CESAR FERNANDEZ-ZARATE,                     No. 08-70273

               Petitioner,                       Agency No. A092-741-067

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 13, 2014**

Before:        SCHROEDER, THOMAS, and HURWITZ, Circuit Judges

       Jose Cesar Fernandez-Zarate, a native and citizen of Mexico, petitions for

review of a Board of Immigration Appeals order dismissing his appeal from an

immigration judge’s decision denying his motion to reopen removal proceedings

conducted in absentia. We have jurisdiction under 8 U.S.C. § 1252. We deny the


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
petition for review.

      Fernandez-Zarate does not challenge the agency’s dispositive determinations

that his failure to appear at his hearing was not due to a lack of notice, and that,

under Singh-Bhathal v. INS, 170 F.3d 943 (9th Cir 1999), the misadvice from a

non-attorney regarding the importance of Fernandez-Zarate’s appearance at his

March 2006 hearing did not constitute an exceptional circumstance. See Tijani v.

Holder, 628 F.3d 1071, 1080 (9th Cir. 2010).

      In light of our disposition, we need not reach Fernandez-Zarate’s remaining

contentions regarding equitable tolling and compliance with Matter of Lozada, 19

I. & N. Dec. 637 (BIA 1988). See Mendez-Alcaraz v. Gonzales, 464 F.3d 842, 844

(9th Cir. 2006) (declining to reach nondispositive challenges to a BIA order).

      PETITION FOR REVIEW DENIED.




                                            2                                    08-70273